Appeal from an order dismissing the complaint for insufficiency (Rules Civ. Prac., rule 106, subd. 4), with leave to plead over. In 1954 appellant established two travel agencies in Nassau County, in which county respondents were already conducting their own agency. Appellant brought this action against respondents to, inter alia, recover damages for allegedly unlawfully inducing all airlines to withhold from him all agency appointments from 1954 onward. The complaint was dismissed on the ground that the acts complained of were not unlawful, as respects such a service business, prior to the amendment of section 340 of the General Business Law (the Donnelly Act) by chapter 893 of the Laws of 1957. Order reversed, with $10 costs and disbursements, and motion denied, with leave to respondents, if they be so advised, to serve an answer within 10 days after the entry of the order hereon. The statute, prior to the 1957 amendment, prohibited the acts complained of at the time they were alleged to have occurred (Manhattan Storage & Warehouse Co. v. Movers & Warehousemen’s Assn. of Greater N. Y., 262 App. Div. 332, revd. on other grounds 289 N. Y. 82; Pleaters, Stitchers & Embroiderers Assn. v. Jaffe Pleating Co., 176 Misc. 411; De Neri v. Gene Louis Inc., 261 App. Div. 920, mod. on other grounds 288 N. Y. 592). Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur. [10 Misc 2d 528.]